Citation Nr: 0404551	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-09 640	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 
2001, for a total rating due to unemployability caused by 
service-connected disabilities (TR).

2.  Whether the representative's communication, received by 
the VA on January 28, 2002, constituted a valid Notice of 
Disagreement (NOD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1941 to November 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from actions, including a June 2002 rating decision, 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran's claim for a TR was initially received by 
the RO on September 27, 2001.

2.  By a rating action in June 2002, the RO granted the 
veteran's claim of entitlement to a TR and assigned an 
effective date of September 27, 2001.  

3.  During the year prior to September 27, 2001, the veteran 
was not unemployable as a result of his service-connected 
disabilities.

4.  The RO did not issue a rating decision between September 
27, 2001, and January 28, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a TR prior to 
September 27, 2001, have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5110(a)-(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2003).

2.  The representative's communication, received on January 
28, 2002, does not meet the criteria to be considered an NOD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Effective Date

The veteran seeks an effective date prior to September 27, 
2001, for his TR.  Through his representative, he contends 
that the VA has failed to assist him in the development of 
his claim.

A.  Duty to Assist

The VA has a statutory duty to assist a claimant in the 
development of his or her claim(s).  Such duty was 
significantly modified by Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and implemented 
by enabling regulations at 38 C.F.R. § 3.159).  By virtue of 
information sent to the veteran in his claim for a TR (VA 
Form 21-8940); in letters, dated in January and February 
2002; and in Statements of the Case (SOC's), issued in April 
2003, the veteran and his representative were notified of 
evidence necessary to substantiate his claim.  Indeed, the 
SOC set forth the provisions of 38 C.F.R. § 3.159.  

The foregoing documents informed the veteran of what evidence 
and information the VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  They also explained what information and 
evidence the veteran needed to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, they noted the 
actions that the RO had taken to obtain evidence identified 
by the veteran and the evidence which the RO had received.  

The RO made additional efforts to obtain relevant records 
adequately identified by the veteran.  For example, in April 
and May 2002, the RO requested records from the McFarland 
Clinic and informed the veteran of those actions.  

The following evidence has been received in support of the 
veteran's appeal:  records from the VA Medical Center (MC) in 
Des Moines, Iowa, dated from March 1993 to April 2003, 
including those from its affiliated Community Based 
Outpatient Clinic in Ft. Dodge, Iowa; records from the 
McFarland Clinic, reflecting the veteran's treatment from 
June 1996 to April 1999; a statement from the veteran's wife, 
received in February 2002; and the report of an examination 
performed by the VA in February 2002.  The Board notes that 
the veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date, he has 
declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
his claim.  In fact, it appears that all relevant evidence 
identified by the appellant has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
either of the issues on appeal.  As such, there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence.  Indeed, such development 
would serve no useful purpose and, therefore, need not be 
performed in order to fulfill the VA's statutory obligations.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

B.  Facts and Analysis

The VA may grant a TR where the evidence shows that the 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  If there 
are two or more service-connected disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  Unemployability 
associated with advancing age may not be used as a basis for 
a TR.  38 C.F.R. § 4.19 (2003).
By its rating action in June 2002, the RO granted entitlement 
to a TR, effective September 27, 2001.  At the time of that 
action, service connection was in effect for the following 
disabilities:  progressive muscle atrophy of the legs, 
evaluated as 30 percent disabling, effective April 1, 1946; 
the residuals of a left shoulder injury with adhesive 
capsulitis, evaluated as 20 percent disabling, effective July 
18, 1974; adhesive capsulitis of the right shoulder 
associated with progressive muscle atrophy of the legs, 
evaluated as 20 percent disabling, effective September 27, 
2001; and degenerative joint disease and degenerative disc 
disease of the cervical spine, evaluated as 20 percent 
disabling.  The combined rating was 70 percent, effective 
September 27, 2001.  

Generally, the effective date of an award of increased 
compensation (such as a TR) for service-connected disability 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A.  
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant or his or her duly authorized representative 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If a formal claim is received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a). 

In this case, the RO received the veteran's formal claim (VA 
Form 21-8940) for a TR on September 27, 2001.  There is no 
record that the RO received an earlier TR claim, either 
formal or informal.  During the year preceding the receipt of 
his claim, the veteran received treatment from the VA for his 
various service-connected disabilities; however, there was no 
evidence that he was unemployable as a result of those 
disabilities.  As such, he could not meet the criteria for 
the assignment of an earlier effective date for his TR.  In 
such situations, the law is clear, the date of the receipt of 
his claim controls.  Accordingly, his appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In arriving at this decision, the Board has considered the 
veteran's request for a retrospective examination to evaluate 
the veteran's level of impairment caused by his service-
connected disabilities prior to September 27, 2001.  VA 
examinations are authorized in those situations where the 
medical evidence accompanying the claim is not adequate for 
rating purposes.  38 C.F.R. § 3.326 (2003).  In this case, 
however, the veteran does not contend and the record does not 
show that the evidence was inadequate for rating purposes.  
As such, there is no basis for a retrospective VA examination 
to further evaluate his claim.  

III.  The NOD

As noted above, in January 2002, shortly after the veteran's 
claim for a TR was received, the RO sent the veteran a 
letter notifying him of the information and evidence 
necessary to support his claim, including the information 
and evidence the VA would seek to provide and the 
information and evidence the veteran was expected to 
provide.  

In a letter, received by the RO on January 28, 2002, the 
veteran's representative disagreed specifically with the 
following portion of the RO's letter:

What You Must Do

You must provide the following evidence 
in support of your claim.

Evidence of Degree of Current Disability:  
Your claim must include medical evidence 
of the current degree of your service-
connected condition.  This must be 
medical records or a doctor's statement 
which contains a current diagnosis 
showing the degree of your disability.

The veteran's representative stated that the veteran sought 
appellate review of the legal standard being imposed by the 
RO on the veteran in the adjudication of his claim.  He 
maintained that the above quoted language was a flagrant 
misstatement of the law under the Veterans Claims Assistance 
Act of 2000.  He requested that the RO prepare an SOC so 
that the veteran could perfect an appeal to the Board.  

In February 2002, the RO replied that it could not accept 
the representative's January 2002 letter as an NOD, because 
the RO's letter earlier that month had only been a request 
for information.  The RO noted that an NOD was a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  The RO 
stated that no decision, however, had been made with respect 
to the veteran's then-current claim.  

Later in February 2002, the veteran's representative 
reiterated his disagreement with the adjudicative 
determination standard expressed in the RO's January 2002 
letter to the veteran.  In April 2003, the RO issued the 
veteran and his representative an SOC; and the veteran 
submitted a timely VA Form 9 with which to perfect his 
appeal.  

Although the veteran's representative characterizes his 
January 2002 letter as an NOD, the Board does not agree.  It 
was submitted in response to the RO's January 2002 request 
for information, rather than an adjudicative determination.  
Indeed, the RO's request does not even hint at the final 
disposition of any issue on appeal.  In fact, the RO's 
follow-up letter in February 2002, specifically noted that 
its January 2002 letter had only been a request for 
information and that no decision had been made.  Absent such 
a decision, the representative's January 2002 statement could 
not be considered an NOD.  

In arriving at this decision, the Board notes that 
representative's argument is effectively moot, as the veteran 
did submit medical evidence of the current level of 
disability associated with his service-connected disorders.  
Moreover, the Board notes that the RO's January 2002 request 
comported with its statutory duty to notify the claimant and 
his representative of any information and medical and lay 
evidence, not previously provided to the VA that is necessary 
to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
3.159(b).  Indeed, the Board identified various types of 
evidence necessary to substantiate the veteran's claim, 
including, but not limited to, that set forth in the quoted 
language.  Such a request was in line with the need for 
competent evidence of current disability or of recurrent 
symptoms of disability.  38 U.S.C.A. §§ 5103(a) and 5103A(c)-
(d).  It also comported with precedent from the United States 
Court of Appeals for Veterans Claims (Court).  See, e.g., 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where entitlement 
to compensation had already been established and an increase 
in the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern).


ORDER

Entitlement to an effective date prior to September 27, 2001, 
for a TR is denied.

The representative's communication, received by the VA on 
January 28, 2002, did not constitute a valid NOD; and 
therefore, that portion of the appeal is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



